                      Case 1:19-cv-03195-JEB Document 27 Filed 11/19/20 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                   District
                                             __________     of Columbia
                                                         District of __________


                        GUO WENGUI                             )
                             Plaintiff                         )
                                v.                             )      Case No.     1:19-cv-03195-JEB
      CLARK HILL PLC and THOMAS K. RAGLAND                     )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          CLARK HILL PLC and THOMAS K. RAGLAND                                                                         .


Date:          11/19/2020                                                              /s/ David P. Saunders
                                                                                         Attorney’s signature


                                                                                 David P. Saunders (Pro Hac Vice)
                                                                                     Printed name and bar number
                                                                                        Jenner & Block LLP
                                                                                        353 N. Clark Street
                                                                                         Chicago, IL 60654

                                                                                               Address

                                                                                     DSaunders@jenner.com
                                                                                            E-mail address

                                                                                          (312) 923-8388
                                                                                          Telephone number

                                                                                          (312) 527-0484
                                                                                             FAX number
